Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 29, 2019

                                       No. 04-18-00755-CR

                                  Jonathan Andrew PERALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0068
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
        When appellant failed to file his brief, this court ordered appellant to file his brief on or
before May 27, 2019. On May 28, 2019, appellant filed an extension of time asking for an
extension to June 12, 2019. We GRANT appellant’s motion and ORDER appellant to file his
brief in this court on or before June 12, 2019.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court